WALLIN, J., Concurring and Dissenting.
I join in part 4 of the majority opinion affirming the imposition of sanctions on Wong’s counsel. However I respectfully dissent from part 2. Because I would enforce the legislative policy favoring trial on the merits and return this case to the trial court for the setting of a trial date, I find it unnecessary to consider the attorney’s fees issue.
I begin with the observation that the Legislature has specifically stated “the policy favoring trial or other disposition of an action on the merits [is] generally to be preferred over the policy that requires dismissal for failure to proceed with reasonable diligence in the prosecution of an action . . . .” (Code Civ. Proc., § 583.130.) This legislative direction was passed in 1984 in an apparent effort to head off the tendency of courts to use the dismissal statutes as a device to clear trial court calendars. The policy has been reaffirmed many times by our highest court. Recently in Shamblin v. Brattain (1988) 44 Cal.3d 474, 478 [243 Cal.Rptr. 902, 749 P.2d 339] the Supreme Court reiterated the rule, saying, “It is the policy of the law to favor, whenever possible, a hearing on the merits. Appellate courts are much more disposed to affirm an order when the result is to compel a trial on the merits . . . .” (Italics added.)
To enforce the legislative mandate, trial court decisions granting dismissal must be more closely scrutinized than decisions favoring a determination on the merits. (Cubit v. Ridgecrest Community Hospital (1987) 194 Cal.App.3d 1552, 1565 [240 Cal.Rptr. 346]; Luti v. Graco, Inc. (1985) 170 Cal.App.3d 228, 232 [215 Cal.Rptr. 902]; Visco v. Abatti (1983) 144 Cal.App.3d 904, 909 [192 Cal.Rptr. 833].)
The majority notes there is no prejudice to Davidian from the delay. Indeed, Davidian most likely benefited from the passage of time. (See Cordova v. Von’s Grocery Co. (1987) 196 Cal.App.3d 1526, 1535 [242 Cal.Rptr. 605, A.L.R.4th 1440].) His related lawsuit against another party is now resolved and he has presumably obtained discovery in that case which should assist him in defending against Wong’s claims. Although a showing of prejudice is not necessarily required to grant dismissal, its absence is another reason for applying the fundamental policy favoring a trial on the merits. (See Rim Forest Lumber Co. v. Woodside Construction Co. (1987) 190 Cal.App.3d 454, 464 [235 Cal.Rptr. 443].)
Of course, the purpose of the three-year dismissal statute (Code Civ. Proc., § 583.420, subd. (a)(2)(A)) is not only to prevent prejudice to a *274defendant but also “ ‘to expedite the administration of justice by compelling every person who prosecutes an action to prosecute it with promptness and diligence.’ [Citation.]” (Blank v. Kirwan (1985) 39 Cal.3d 311, 332 [216 Cal.Rptr. 718, 703 P.2d 58].) However, “[t]hat purpose in turn is subordinate to the policy favoring a trial on the merits.” (Cordova v. Von’s Grocery Co., supra, 196 Cal.App.3d at p. 1532; Code Civ. Proc., § 583.130.)
Fortunately for Davidian, Wong has not been particularly aggressive in the prosecution of his case. But the law does not require perfection. Wong has certainly demonstrated far more than minimal efforts to redress the alleged wrong as evidenced by Davidian’s own claim for $9,454.29 in attorney’s fees to defend the action.
I would reverse the judgment of dismissal.